Citation Nr: 0807255	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  92-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a right 
inguinal hernia repair, currently rated 10 percent disabling. 







ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982 and from May 1984 to December 1984.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1991-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In March 1995, the Board denied a rating in excess of 10 
percent for right inguinal hernia repair; however, in January 
1997, the United States Court of Appeals for Veterans Claims 
(Court) vacated and remanded that decision.  The Board 
remanded the case in August 1998.  Following additional 
development, in December 1999, the Board denied a rating in 
excess of 10 percent for a portion of the appeal period prior 
to February 1994.  In March 2001, the Court vacated and 
remanded the December 1999 Board decision.  

In August 2005, the Board remanded the issue of entitlement 
to an increased evaluation for residuals of a right inguinal 
hernia repair to VA's Appeals Management Center (AMC).  Two 
new issues were added to that remand.  These new issues arose 
from a January 2004 RO rating decision that denied a 
schedular rating greater than 10 percent for ilio-inguinal 
neuralgia and also denied an extraschedular rating under 
38 C.F.R. § 3.321(b).  The veteran had submitted a notice of 
disagreement to those two issues, but the RO had not issued a 
statement of the case (SOC).  Thus, a remand was warranted.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In November 2007, the AMC issued an SOC addressing the denial 
of a schedular rating greater than 10 percent for ilio-
inguinal neuralgia and the denial of an extraschedular 
rating.  The veteran did not submit a VA Form 9, Substantive 
Appeal and the AMC closed those appeals.  The Board therefore 
lacks jurisdiction to address those two issues.  The only 
issue remaining on appeal is an increased rating for right 
inguinal hernia repair.  

In August 2004, the veteran reported that right inguinal 
hernia pain was so intense that it warranted an 
extraschedular rating.  In VAOPGCPREC 6-96, VA's General 
Counsel held that when the issue of entitlement to an 
extraschedular rating is raised in connection with a claim 
for an increased rating, the Board must refer the issue back 
for field station submission to the Undersecretary for 
Benefits or the Director, Compensation and Pension Service.  
38 C.F.R. § 3.321(b).  Although the Board lacks jurisdiction 
to remand the issue, the Board will refer the issue under 
VAOPGCPREC 6-96.  The Board therefore refers the issue of an 
extraschedular rating for field station submission to the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service.


FINDINGS OF FACT

1.  The right inguinal hernia repair has been manifested 
throughout the appeal period by a large, recurrent, 
postoperative right inguinal hernia that is not well 
supported under ordinary conditions.

2.  An inoperable, non-reducible hernia is not shown.


CONCLUSION OF LAW

The criteria for a 60 percent schedular rating for right 
inguinal hernia repair are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
7338 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's attempted to satisfy its duty to notify the claimant of 
the information and any medical or lay evidence that is 
necessary to substantiate the claim by way of notices sent to 
the claimant in September 2002, October 2005, and in August 
2006.  These letters mentioned what evidence is required to 
substantiate the claim, the claimant's and VA's duty to 
obtain this evidence, and asks the claimant to submit 
relevant evidence in his possession.  

VA provided the additional notices recommended by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), in August 
2006.  Any timing error (see Mayfield, supra) has been cured 
by new notification followed by readjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (timing 
error may be cured by a new notification followed by 
readjudication of the claim).  

For an increased rating claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant to provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, --- Vet. 
App. ---, 2008 WL 239951 (U.S. Vet. App. Jan. 30, 2008).  If 
the diagnostic code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying diagnostic codes that provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

VA's notice letters must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation , e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id, at 4. 

While VA's notice letters are deficient according to 
standards set forth in Vazquez, supra, the Board has granted 
the maximum rating allowable under the diagnostic code and 
has referred an express claim for an extraschedular rating to 
the proper authority.  Thus, any notice error with respect to 
increased rating claims is not unfairly prejudicial to the 
veteran. 

The claimant has not identified, nor does the record 
indicate, that any additional evidence is necessary for 
adjudication of the claim.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  All necessary development has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  





Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.  While unemployability has not 
been shown, the medical evidence reflects that the painful 
inguinal hernia has caused moderate to severe functional 
impairment.  The claims file reflects that the veteran was 
employed as a clerk at a VA medical center and as 
receptionist at a private medical office during the appeal 
period.  

Residuals of a right inguinal hernia repair have been rated 
10 percent disabling for the entire appeal period under 
Diagnostic Code 7338.  Under that code, a 10 percent rating 
is warranted for a recurrent postoperative hernia that is 
readily reducible and well supported by a truss or belt.  A 
30 percent rating is warranted for a small recurrent 
postoperative hernia, or an un-operated irremediable hernia, 
that is not well supported by truss, or is not readily 
reducible.  A 60 percent rating is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  38 C.F.R. § 4.114, Code 7338 (2007).  
This diagnostic code has not been revised during the lengthy 
appeal period. 

The first question for resolution is whether the inguinal 
hernia to be rated is a large or small hernia.  The rating 
schedule offers no guidance on classifying hernias according 
to size, so the Board will defer to the pertinent medical 
evidence.  The only medical evidence addressing the size of 
the hernia, as the March 2006 VA examiner mentioned, is found 
in the service medical records (SMRs).  The SMRs note that 
the original service-connected hernia was a "large reducible 
inguinal hernia."  Thus, the Board's first significant 
finding is that the service-connected hernia was, and is, a 
large hernia.  

The second question is whether the inguinal hernia is 
postoperative and/or recurrent.  Because of four surgeries, 
the inguinal hernia is clearly postoperative.  It need not 
show multiple surgeries during the appeal period to be 
postoperative.  That is, once postoperative-always 
postoperative.  

Regarding recurrence of the inguinal hernia, multiple 
surgeries were necessary precisely because the hernia keeps 
returning.  The rating schedule does not note that the hernia 
need recur continuously throughout the rating period or risk 
losing its "recurrent" status.  In other words, once 
recurrent-always recurrent.  Since the most recent (1991) 
hernia surgery, another right inguinal hernia was found.  
Thus, the right inguinal hernia is clearly a recurrent 
hernia.  

Regarding the recurrence of the hernia, in June 1995, T. 
Nagendran, M.D., reported that there was weakness around the 
right herniorrhaphy scar that would eventually develop into 
"another ventral hernia."  In September 1995, J. Wool, 
M.D., found a hernia in the right lower quadrant above the 
hernia scar.  The hernia was reduced by lying down.  Surgery 
was suggested and the veteran was instructed on "self 
reduction."  Thus, it appears that this physician saw a 
recurrent right inguinal hernia since the mesh implantation 
surgery in 1991.  

The manifestations for a 60 percent rating for inguinal 
hernia include a large, recurrent, postoperative hernia, 
which appear to be met.  The 60 percent criteria also 
required that the hernia be "not well supported under 
ordinary conditions."  The Board will next resolve whether 
the right inguinal hernia is "not well supported under 
ordinary conditions."  

The rating guidelines do not distinguish a hernia that is 
"supported under ordinary conditions" from a hernia that is 
"well-supported under ordinary conditions" or from one that 
is "not-well-supported under ordinary conditions."  Neither 
do the rating guidelines indicate the source of any such 
support, i.e, from a belt, a truss, a mesh implant, or by 
other means.  The Board is left make these distinctions.  

In September 1991, the veteran reported that the right 
inguinal hernia was not well supported under ordinary 
conditions.  In his March 1992 VA Form 9, Substantive Appeal, 
he reported a need for a truss and belt to support areas 
subject to recurring breakdown.  He reported much pain on 
walking, standing, sitting, bending, and lifting, with 
constant pain and occasional severe pain.  Two surgeons had 
told him to expect pain for an unknown period of time.  In 
October 1993, the veteran testified at an RO hearing that his 
hernia was not well supported by a belt.  At other times, he 
reported that a belt or truss did not help.  Possibly, the 
veteran needs no special medical training to competently 
assess that his hernia was not well supported by a truss or 
belt under ordinary conditions.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because the veteran's lay evidence might be competent and 
because there is medical evidence of multiple surgeries to 
add support, the Board is persuaded that the right inguinal 
hernia is not well supported.  The "ordinary conditions" 
criterion are satisfied by virtue of the fact that the 
veteran does not have a job involving extraordinarily 
strenuous labor.  

Because the inguinal hernia has continued to recur despite 
belts, trusses, surgeries and mesh implantation, and because 
no physician has found the hernia to be "well supported," 
the Board will resolve any further doubt on the meaning of 
the diagnostic code and on the medical and lay evidence in 
favor of the veteran.  The right inguinal hernia is not well 
supported under ordinary conditions.  

Further, since the hernia has not been shown to be 
inoperable, the criterion of "not readily reducible," need 
not be shown, as that criterion applies only to an inoperable 
hernia.  

There is some evidence that is negative to the claim.  In May 
1993, a VA examiner noted "No hernia is appreciated."  In 
February 1999, a VA examiner found no recurrence of the right 
inguinal hernia.  The VA examiner did find intractable pain 
due to multiple surgery scar tissue build-ups and felt that 
the pain would affect the veteran's occupation to a 
significant degree and would cause severe functional 
impairment.  In a May 1999 addendum report, the VA examiner 
reiterated that the veteran would experience severe pain with 
any activity and noted that the veteran currently worked as a 
receptionist in a physician's office.  The examiner found 
that the right inguinal hernia pain affected this job to a 
moderate extent and the severe pain was caused by scar tissue 
of the hernia. 

A March 2006 VA examination report reflects that the examiner 
checked for recurrent inguinal hernia and found dense scar 
tissue but no herniation.  The examiner concluded with, "I 
think he does not have a recurrent hernia at this time, and 
it is my opinion that he should be considered for a slight 
increase."   

While the negative evidence is based on correct medical 
facts, the Board finds it to be no more persuasive that the 
medical reports that do note recurrences of the right 
inguinal hernia.  After considering all the evidence of 
record, the Board finds that the evidence for a 60 percent 
rating for right inguinal hernia repair is at least in 
relative equipoise.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an increased schedular 
disability rating must be granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In August 2004, the veteran reported that inguinal pain was 
so intense that he wanted an extraschedular rating.  In 
VAOPGCPREC 6-96, VA's General Counsel held that when the 
issue of entitlement to an extraschedular rating is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider that issue.  However, because the Board lacks 
jurisdiction to grant such claims in the first instance and 
because the Undersecretary for Benefits or the Director, 
Compensation and Pension Service, has not yet considered this 
issue, it should be referred back for field station 
submission to the Undersecretary for Benefits or the 
Director, Compensation and Pension, Service.  38 C.F.R. 
§ 3.321(b).  The Board has therefore referred this issue for 
submission to the proper authority in the Introduction 
portion of this decision. 


ORDER

A 60 percent schedular rating for right inguinal hernia is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


